Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Request for Continued Examination filed 3 June 2022, whereby the Amendment and Remarks filed 26 May 2022, wherein claims 15, 16, 21, and 24-26 were canceled, was entered. Subsequently, claims 1, 3-14, 17-20, 22, and 27 are pending and presently under consideration in this application.
Response to Amendment
Applicants’ amendment filed 26 May 2022 essentially changes the claimed invention of claims 1 and 3-14 from being drawn to a liquid-crystal medium, to being drawn to a liquid crystal display, notably with no additional limitations as to the display except for the additional recitations defining the liquid crystal display as having 
    PNG
    media_image1.png
    126
    870
    media_image1.png
    Greyscale
, and argue that said amendment distinguishes the present claims from the prior art of record. The aforementioned amendment introduces further considerations under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as follows. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-14, 17-20, 22, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 is rejected as being vague and indefinite when it recites “the liquid crystal medium is suitable for use in VA, PS-VA, SA-VA, and polymer stabilized SA-VA displays” (emphasis added); the scope of the protection sought is not clear in view of the amendment whereby claim 1 went from being drawn to a liquid-crystal medium, to being drawn to a liquid crystal display. Amended claim 1 fails to particularly point out and distinctly claim the claimed liquid crystal display.
Amended claim 1 is rejected as being vague and indefinite when it recites “wherein the ratio d/p between cell gap d and the chiral pitch p is 0.1 to 1” (emphasis added); the scope of the protection sought is not clear, especially since there appears to be insufficient antecedent basis for “the” chiral pitch. Amended claim 1 fails to particularly point out and distinctly claim the liquid crystal display.
Amended claim 22 is rejected as being vague and indefinite when it recites “providing the liquid crystal medium between substrates of the display” (emphasis added); the scope of the protection sought is not clear, especially since there is insufficient antecedent basis for the substrates in the claimed display. Amended claim 22 fails to particularly point out and distinctly claim the process for the production of a liquid crystal display.
Amended claim 27 is rejected as being vague and indefinite when it recites “wherein the display is a VA, PS-VA, SA-VA, and polymer stabilized SA-VA displays“ (emphasis added); the scope of the protection sought is not clear, especially since amended claim 1 recites that “the liquid crystal medium is suitable for use in VA, PS-VA, SA-VA, and polymer stabilized SA-VA displays”. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11- 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Klasen-Memmer et al. (U.S. Patent No. 9,982,194) in view of Kurihara et al. (U.S. Patent No. 7,277,140).
Klasen-Memmer discloses a discloses a liquid crystal composition and corresponding use thereof said composition in a liquid crystal display device, characterized in that said liquid crystal composition is suitable for use in a VA, PS-VA and PSA displays (column 4, line 65), has a negative dielectric anisotropy, has a birefringence within the claimed range of 0.110 to 0.150, and comprises a combination of one or more compounds of formula CPY-n-Om, one or more compounds of formula PY-n-Om, and one or more compounds of formula PYP-n-m, in a total concentration in the range of from 45 to 70%, Table B (column 92, line 7+) teaches optically active compounds, i.e., chiral agents, which may be added to the inventive liquid crystal composition, such as compounds inclusive of the present claim 3, as represented therein by 
    PNG
    media_image2.png
    147
    604
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    123
    701
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    187
    610
    media_image4.png
    Greyscale
. In one preferred embodiment, the liquid crystal composition of Klasen-Memmer et al. further comprises compounds of the present claim 4: one or more compounds inclusive of those of the present formula PH as represented therein by 
    PNG
    media_image5.png
    239
    397
    media_image5.png
    Greyscale
 (column 40, line 30+), and/or one or more compounds inclusive of those of the present formula BF as represented therein by 
    PNG
    media_image6.png
    112
    396
    media_image6.png
    Greyscale
 (column 40, line 45). In another preferred embodiment, the liquid crystal composition of Klasen-Memmer et al. further comprises polymerizable compounds of the present formula R in claim 12, as represented therein by
    PNG
    media_image7.png
    54
    216
    media_image7.png
    Greyscale
(column 52, line 50); in fact, the polymerizable compounds of the present formulae M1 through M31 are disclosed therein (column 54, line 50+); use of polymerizable compounds in the inventive liquid crystal composition is expressly illustrated in several examples. There are several examples, i.e., Examples M1, M2, M3, M49 and M51, in Klasen-Memmer et al. which expressly illustrate a liquid crystal composition having a negative dielectric anisotropy and a birefringence within the claimed range of 0.110 to 0.150, characterized by comprising a combination of one or more compounds of formula CPY-n-Om, one or more compounds of formula PY-n-Om, and one or more compounds of formula PYP-n-m, in a total concentration in the range of from 45 to 70%,: 
    PNG
    media_image8.png
    250
    375
    media_image8.png
    Greyscale
(column 141, line 1)  
    PNG
    media_image9.png
    264
    374
    media_image9.png
    Greyscale
 (column 141, line 18)  
    PNG
    media_image10.png
    267
    378
    media_image10.png
    Greyscale
 (column 141, line 35)   
    PNG
    media_image11.png
    276
    379
    media_image11.png
    Greyscale
 (column 153, line 42)  
and 
    PNG
    media_image12.png
    279
    380
    media_image12.png
    Greyscale
 column 154, line 14)  . 
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the optically active component generally disclosed therein in the inventive liquid crystal medium of Klasen-Memmer et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the optically active component. Klasen-Memmer et al. discloses 
    PNG
    media_image13.png
    96
    428
    media_image13.png
    Greyscale
 (column 49, line 60+), and 
    PNG
    media_image14.png
    114
    426
    media_image14.png
    Greyscale
 (column 50, line 58+). As such, the incorporation of the resulting liquid crystal medium in a liquid crystal display suitable for any of a VA, PS-VA and/or PSA display is likewise well within the level of ordinary skill in the art at the time the invention was filed.
While the incorporation of optically active compounds in a liquid crystal medium and the benefits therefrom are well known in the liquid crystal art, claim 2 of Kurihara et al. teaches a that the natural pitch length p of the liquid crystal layer contained in a liquid crystal display device may be adjusted by adding a chiral agent, i.e., optically active compounds. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the concepts taught in Kurihara et al. to adjust the pitch on the liquid crystal layer of Klasen-Memmer et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the optically active component as indicated in Kurihara et al.
The applied (‘194) reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments
Applicants’ amendment filed 26 May 2022 essentially changes the claimed invention of claims 1 and 3-14 from being drawn to a liquid-crystal medium, to being drawn to a liquid crystal display, notably with no additional limitations as to the display in claim 1, except for the additional recitations defining the liquid crystal display as having 
    PNG
    media_image1.png
    126
    870
    media_image1.png
    Greyscale
, and argue that said amendment distinguishes the present claims from the prior art of record. Applicant's arguments filed 26 May 2022 have been fully considered but they are not persuasive, and in fact, are moot because the new ground of rejection set forth in the preceding paragraph, relies on a reference, i.e., Kurihara et al. (‘140), which has not been applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722